Exhibit 10.14(c)

THIRD AMENDMENT
TO
JOINT DEVELOPMENT AND LICENSE AGREEMENT


This THIRD AMENDMENT (the "Third Amendment"), dated as of December 26, 2011 (the
"Third Amendment Date"), is entered into by and between Dyax Corp., with
effective offices at 300 Technology Square, Cambridge, Massachusetts 02139,
U.S.A. ("Dyax"), and DefianteFarmacêutica S.A., with registered offices at Rua
da Alfândega, n. 78, 3° andar, 9000-059, Funchal, Madeira, Portugal
("Defiante").  This Third Amendment further amends that certain Joint
Development and License Agreement (the "Original Agreement"), dated effective as
of June 18, 2010 (the "Effective Date"), as amended by the First Amendment to
Joint Development and License Agreement (the "First Amendment”), dated December
21, 2010 (the "First Amendment Date") and the Second Amendment to Joint
Development and License Agreement (the "Second Amendment"), dated May 21, 2011
(the "Second Amendment Date").  The Original Agreement, as amended by the First
Amendment and the Second Amendment, is referred to herein as the "Amended
Agreement."   All capitalized terms not otherwise defined in this Third
Amendment shall be as defined in the Amended Agreement.


WHEREAS, under the terms of the Amended Agreement, Dyax has granted Defiante
certain rights to Develop, Manufacture and Commercialize products incorporating
DX-88 for the treatment of angioedemas and certain other indications; and


WHEREAS, the parties wish to amend certain terms and conditions applicable to
Defiante's rights and obligations under the Amended Agreement.


NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Dyax and Defiante hereby agree as
follows:


1.
Exhibit A of the Amended Agreement is hereby amended to delete Taiwan, South
Korea and Singapore from the Defiante Territory. Notwithstanding anything to the
contrary contained in the Amended Agreement from and after the Third Amendment
Date, Defiante shall have no further rights or obligations with respect to the
Product in Taiwan, South Korea and Singapore, including any obligations to pay
milestones, Development Cost or other compensation or reimbursement whatsoever
in relation toTaiwan, South Korea and Singapore.



2.
Except as expressly provided otherwise in this Third Amendment, all provisions
of the Amended Agreement remain in full force and effect without modification
and all such terms are hereby ratified and confirmed.



3.
From and after the Third Amendment Date, the term "Agreement" as used in the
Original Agreement shall mean the Original Agreement, as amended by the First
Amendment, the Second Amendment and this Third Amendment.



4.
This Third Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.



IN WITNESS WHEREOF, Dyax and Defiante have caused this Third Amendment to be
duly executed by their authorized representatives under seal, effective as of
the Third Amendment Date.

 

 
DYAX CORP.
        By:  /s/ Ivana Magovcevic-Liebisch     
Name: Ivana Magovcevic-Liebisch
   
Title: Executive Vice President, Chief Business Officer and General Counsel
       
DEFIANTE FARMACÊUTICA S.A.,
        By: 
/s/ Paulo Viegas
   
Name: Paulo Viegas
   
Title: CEO  
     